Citation Nr: 1529693	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  05-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a chronic pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and restrictive respiratory disease, also claimed as due to toxic chemical and radiation exposure or as secondary to the Veteran's service connected chronic maxillary sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In February 2009, January 2012, and October 2013, the Board remanded the Veteran's claim for additional development.  

In an April 2014 decision, the Board denied the issue on appeal.  The Veteran timely appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2015 the Court vacated the April 2014 Board decision relating to the issue on appeal, and remanded the case to the Board for action consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The parties to the JMR determined that a June 23, 2011, pulmonary function test (PFT) referenced in a December 2013 VA addendum opinion was not of record.

Associated with the claims file is a June 2011 PFT.  However, the parties to the JMR noted that the June 2011 PFT associated with the claims file does not appear to be the same PFT which was referenced in the December 2013 VA addendum report.  On remand, an attempt to obtain the referenced June 23, 2011, PFT should be made.  

The parties to the JMR also determined that a January 2013 VA examination report and December 2013 VA addendum opinion are inadequate as the findings are based on the June 23, 2011, PFT which is not of record.  Consequently, another VA examination should be scheduled.  
The Veteran submitted a statement dated in April 2014 and indicated that he received treatment for COPD at VA.  VA treatment records associated with the claims file are dated through April 2013.  Consequently, any records dated since April 2013 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the June 23, 2011, VA PFT report referenced in the December 2013 VA addendum opinion.  If the record is determined to be unavailable or does not exist, this finding should be reflected in the claims file.  Additionally, any VA treatment records dated since April 2013 should be obtained and associated with the claims file.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA respiratory examination with a qualified examiner.  Any necessary testing, including PFTs, should be obtained in order to determine the Veteran's current pulmonary disorders.  

The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed pulmonary disorder was incurred in or caused by the Veteran's active service, to include exposure to toxic chemicals and/or radiation?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed pulmonary disorder was caused by his service connected chronic maxillary sinusitis?  Why or why not?   
c)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed pulmonary disorder was aggravated (meaning made permanently worse) by his service connected chronic maxillary sinusitis?  Why or why not?  If the examiner concludes that the pulmonary disorder(s) was aggravated by the sinus disability, the examiner should indicate a baseline level of pulmonary disease prior to the aggravation.  

In providing the requested opinions, the examiner should take into consideration the June 23, 2011, PFT (if this record is obtained), the VA treatment records which reflect treatment for various pulmonary disorders including COPD, bronchitis, restrictive lung disease, and possible bronchiectasis, the findings of record which reflect parenchymal scarring, and a May 2012 opinion included in the VA treatment records which suggests that the Veteran's lung conditions, including chronic bronchitis, are directly related to his service connected sinusitis.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




